DETAILED ACTION
Status of Application
The response/remarks filed 15 November 2021 are acknowledged.  Claims 1-14 remain pending; claims 1-10 and 13 remain withdrawn as being directed to non-elected subject matter and claims 11-12 and 14 remain under examination.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (Arch. Biochem. Biophys., 1996 – cited IDS) in view of Chen et al. (Chem. Res. Toxicol., 2002 – cited IDS), Zhou et al. (Ther. Clinical Risk Management, 2005 – cited IDS), Bjornsson et al. (Drug Met. Disp., 2003 – cited IDS), Raucy et al. (1991, Methods in Enzymology, Vol. 206, pp. 577-587 - cited IDS) and Dyubko et al. (J. Fluoresc., 2006 – cited IDS).
Pearce et al. teach the effect of freezing and storing human liver microsomes from fresh or frozen liver tissue on the cytochrome P450 (CYP) activity and also performing up to 10 freeze-thaw cycles of said microsomes and what effect this has on said (CYP) activity (See Materials and Methods and Abstract).  They determine freezing in vitro test systems for characterizing the role of cytochrome P450 and other enzymes in the in vitro biotransformation of xenobiotics (1-3).” – See p. 147, 1st col. Last line.  They also state: "Similarly, it is highly desirable to freeze and store human liver microsomes so that they can be characterized and used in subsequent studies of xenobiotic transformation.” – See p. 147, 2nd col., 1st paragraph, last line.
Pearce et al., however, do not teach wherein the microsomes were irreversibly inhibited before cryopreservation.  
Chen et al. teach a method of irreversibly inhibiting the P450 cytochrome CYP3A4 in isolated human liver microsomes by incubating said microsomes at 37ºC for 5-30 minutes in the presence of 1-50µM raloxifene along or with GSH of 5mM and/or NADPH.  They also teach of control isolated microsomes for comparison.  (See p. 908, 2nd col., Irreversible Inhibition of P450 3A4, p. 913, paragraphs 1 and 2 of Discussion; Table 3).  
Zhou et al. teach the irreversible inactivation of CYP3A4 by drugs has important clinical implications since CYP3A4 metabolizes approximately 60% of therapeutic drugs, and its inhibition frequently causes unfavorable drug–drug interactions and nd paragraph).  Due to the key role of CYP3A4 in drug metabolism, irreversible inactivation of this enzyme can result in marked pharmacokinetic drug–drug interactions and/or toxicities (See p. 10), 1st col., 2nd paragraph).
	Bjornsson et al. teach cytochrome P450 phenotyping is essential in understanding potential drug-drug interactions (p. 821, 2nd col., 2nd paragraph).  Specifically, major classes of CYPs should be phenotyped, such as CYP:1A2, 2C9, 2C19, 2D6, 3A4 and also, 2C8, 2B6, 3A5.  Bjornsson et al. teach that CYP phenotyping utilizes a combination of three basic approaches, and requires the use of at least two of them.  One approach to phenotyping CYP’s is to examine the metabolic reaction of interest in the presence and absence of P450 isoform-specific chemical inhibitors. A second approach utilized recombinant P450 enzymes.  A third approach correlates the rate of reaction of interest with a P450-specific marker activity across a panel of liver microsomal samples characterized for the activity levels of the various P450’s from individual donors.  See p. 820, 1st col. last paragraph to 2nd col. last paragraph. 
Raucy et al. teach the isolation of human liver microsomes which are concentrated to 15-20 mg/ml, cryopreserved in 20% glycerol and then frozen at -80˚C for later use (See p. 578, Preparation of Microsomes) 
 Dyubko et al. teach testing various cryopreservatives on the membrane integrity of isolated rat liver microsomes which are cryopreserved by flash freezing at -196˚C and then stored at -80˚C.  Small cryoprotectants such as glycerol at a concentration of 20% or less has no significant effect to the integrity of the membrane (See Abstract and Conclusions).
e.g. preparing in bulk means only having to perform the isolation once every so often thus saving time and money).  Given that Dybuko et al. also teach of cryoprotection, freezing at -196˚C and then storing at -80˚C, without compromising the structural membrane integrity, one skilled in the art would expect either freezing or cryofreezing and storing at -80˚C to work equally well.  
Motivation in and of itself comes from Pearce’s statement: “it is highly desirable to freeze and store human liver microsomes so that they can be characterized and used in subsequent studies of xenobiotic transformation.” – See p. 147, 2nd col., 1st paragraph, last line).  Also, as taught by Zhou et al., irreversible inhibition of important cytochromes such as CYP3A4, etc. necessarily needs to be assessed for toxic drug-drug interactions, immune responses: “The inactivation of CYP3A4 by drugs has important clinical implications since CYP3A4 metabolizes approximately 60% of nd paragraph.  And motivation also comes from Bjornsson et al. who teach as part of the phenotyping of CYP’s, one of the three main and most common steps in the art is performing the reaction of interest in the presence and absence of CYP-specific inhibitors.  Thus, one skilled would want to freeze or cryofreeze said isolated microsomes in any state and store them e.g. irreversibly inhibited, inhibited or as isolated (e.g. controls), so that one skilled in the art can ascertain what the potential effects of candidate drugs or reactions of interest are on other CYP’s when specific CYP’s are specifically and irreversibly inhibited and compare them to controls, also cryopreserved which would be a kit as they are stored in containers at the same time.  In addition, given that Pearce et al. teach that microsomes and their CYP’s are more than amenable to freezing and then using later, or freezing and thawing several times, one skilled in the art would have considerable expectation of success in doing the same with the Chen et al. irreversibly inhibited microsomes or the extensive list of irreversible inhibitors as taught by Zhou et al., especially given that Dybuko et al. teach that the membranes and structural integrity of said membranes of the isolated microsomes are not compromised with cryoprotecting, cryofreezing and storing at -80˚C (Study B).  
Thus, the claim is rendered prima facie obvious in view of the combined references.  




Applicants' Remarks and Examiner’s Rebuttal:
	Applicants traverse the rejection of claims 11, 15 and 17 under 35 U.S.C. 103 as being unpatentable over Pearce et al. in view of Chen et al., Zhou et al., Bjornsson et al., Raucy et al. and Dyubko et al. (See Applicants remarks, pp. 2-6).
	Applicants first point against the rejection of record is that the six references of record are silent with respect to isolated and cryopreserved microsomes having an irreversibly inhibited cytochrome P450 selected from those in claim 11.  
	Specifically, Chen et al. do not teach irreversible inhibited microsomes that are isolated because the preincubation step is decoupled from incubation step with the substrate.   
	However, the Examiner points outs that the microsomes in Chen et al. are indeed isolated and irreversibly inhibited.  Even if the microsome had a substrate present (which it does not initially), it will still be irreversibly inhibited given the irreversibly inhibition steps of Chen et al., otherwise the inhibitor would have to be classified as a reversible inhibitor, which clearly is not what Chen et al. teach.  Rather, Chen et al. teach utilizing isolated P450 microsomes and incubating with the irreversible inhibitor raloxifene, in the presence or absence of a NADPH generating system and/or in the presence or absence of GSH system, both of which either aid or somewhat decrease the efficiency of irreversible inhibition.  Thus, at the end, said microsomes regardless are isolated (See p. 908, 2nd col., 3rd paragraph: “Liver microsomes were isolated from individual livers by differential centrifugation.”) and then irreversibly inhibited by incubating with the irreversibly inhibitor raloxifene.  There is no substrate that is incubated with the raloxifene in Chen et al. (just a NADPH generating system). 

	However, the Examiner notes that (a) none of these asserted advantages appear in the claims and (b) the manner in which a product is made is of little consequence unless it results a different end product.  Here, the claims are not product by process claims, rather just the end product claims and there is nothing in them that would differentiate them from the combined reference end products, which is frozen/crysopreserved microsomes which are either irreversibly inhibited, reversibly inhibited or not inhibited.  In this way, full phenotyping can be carried out which is essential and important as emphasized by Zhou et al. and Bjornsson et al.   
	Applicants again assert that one skilled in the art would not have been motivated to freeze isolated and irreversibly inhibited microsomes with the expectation that the microsomes may be used extemporaneously for phenotyping of metabolic pathways and to determine the implication of each CYP in the metabolism of an active principle based on the teachings.  (See Remarks, p. 4, last paragraph to p. 5, first two full paragraphs).
	It is noted, however, with the teachings of Zhou et al. teach specifically due to the key role of, for instance, CYP3A4 in drug metabolism, irreversible inactivation of this enzyme can result in marked pharmacokinetic drug–drug interactions and/or toxicities st col., 2nd paragraph) and Bjornsson et al. teach cytochrome P450 phenotyping is essential in understanding potential drug-drug interactions ((p. 821, 2nd col., 2nd paragraph).  Furthermore, one of the most common steps in the art is performing the reaction of interest in the presence and absence of CYP-specific inhibitors.  This in combination with Pearce et al. who teach: “Similarly, it is highly desirable to freeze and store human liver microsomes so that they can be characterized and used in subsequent studies of xenobiotic transformation.” – See p. 147, 2nd col., 1st paragraph, last line provides the motivation to a skilled artisan to want to store at cryo-temperatures isolated and irreversibly inhibited microsomes.  It would further be obvious to store them in any of the state’s available, e.g. as isolated for a control and irreversibly inhibited (as in Chen et al., Zhou et al.), etc. because one skilled in the art would have to hand the relevant biological material necessary at the time desired for further testing (again as noted by Pearce et al.) in order to determine the required CYP phenotyping for any given reaction/drug/compound/substrate of interest.  Given the combination of the teachings of the references coupled with the extensive testing on the consequences of freezing and cryo-freezing, there is ample motivation to combine the references with a reasonable expectation of success in doing so.
	With regard to Applicants assertions that the instant invention satisfies a long felt need in the art as the invention is 12 years after the disclosures of Pearce et al. and Chen et al. (See Remarks, p. 5, 4th paragraph), the Examiner contends Applicants have failed to establish such a case with any sort of objective evidence as required to satisfy/establish such an assertion.  See MPEP 716.04.  
prima facie obvious and the rejection of record is maintained.
	 
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        11 January 2022